UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-07410 Exact name of registrant as specified in charter: Delaware Investments® National Municipal Income Fund Address of principal executive offices: 2005 Market Street Philadelphia, PA 19103 Name and address of agent for service: David F. Connor, Esq. 2005 Market Street Philadelphia, PA 19103 Registrant’s telephone number, including area code: (800) 523-1918 Date of fiscal year end: March 31 Date of reporting period: September 30, 2010 Item 1. Reports to Stockholders Semiannual Report Delaware Investments Closed-End Municipal Bond Funds September 30, 2010 The figures in the semiannual report for Delaware Investments Closed-End Municipal Bond Funds represent past results, which are not a guarantee of future results. A rise or fall in interest rates can have a significant impact on bond prices. Funds that invest in bonds can lose their value as interest rates rise. Closed-end funds Table of contents > Sector/State allocations 1 > Statements of net assets 3 > Statements of operations 16 > Statements of changes in net assets 17 > Financial highlights 18 > Notes to financial statements 22 > Other Fund information 30 > About the organization 31 Delaware Management Holdings, Inc., and its subsidiaries (collectively known by the marketing name of Delaware Investments) are wholly owned subsidiaries of Macquarie Group Limited, a global provider of banking, financial, advisory, investment and funds management services. For more information, including press releases, please visit www.delawareinvestments.com. Unless otherwise noted, views expressed herein are current as of Sept. 30, 2010, and are subject to change. Holdings are as of the date indicated and subject to change. Funds are not FDIC insured and are not guaranteed. It is possible to lose the principal amount invested. Mutual fund advisory services provided by Delaware Management Company, a series of Delaware Management Business Trust, which is a registered investment advisor. Delaware Investments, a member of Macquarie Group, refers to Delaware Management Holdings, Inc. and its subsidiaries. Macquarie Group refers to Macquarie Group Limited and its subsidiaries and affiliates worldwide. Investments in Delaware Investments Closed-End Municipal Bond Funds are not and will not be deposits with or liabilities of Macquarie Bank Limited ABN 46 and its holding companies, including their subsidiaries or related companies (Macquarie Group), and are subject to investment risk, including possible delays in repayment and loss of income and capital invested. No Macquarie Group company guarantees or will guarantee the performance of the Funds, the repayment of capital from the Funds, or any particular rate of return. © 2010 Delaware Management Holdings, Inc. All third-party trademarks cited are the property of their respective owners. Sector allocations As of September 30, 2010 Sector designations may be different than the sector designations presented in other Fund materials. Delaware Investments Arizona Municipal Income Fund, Inc. Percentage Sector of Net Assets Municipal Bonds % Corporate-Backed Revenue Bonds % Education Revenue Bonds % Electric Revenue Bonds % Healthcare Revenue Bonds % Housing Revenue Bonds % Lease Revenue Bonds % Local General Obligation Bonds % Pre-Refunded/Escrowed to Maturity Bonds % Special Tax Revenue Bonds % State General Obligation Bond % Transportation Revenue Bonds % Water & Sewer Revenue Bonds % Total Value of Securities % Receivables and Other Assets Net of Liabilities % Total Net Assets % Delaware Investments Minnesota Municipal Income Fund II, Inc. Percentage Sector of Net Assets Municipal Bonds % Corporate-Backed Revenue Bonds % Education Revenue Bonds % Electric Revenue Bonds % Healthcare Revenue Bonds % Housing Revenue Bonds % Lease Revenue Bonds % Local General Obligation Bonds % Pre-Refunded/Escrowed to Maturity Bonds % Special Tax Revenue Bonds % State General Obligation Bonds % Transportation Revenue Bonds % Water & Sewer Revenue Bond % Short-Term Investment % Total Value of Securities % Receivables and Other Assets Net of Liabilities % Total Net Assets % Delaware Investments Colorado Municipal Income Fund, Inc. Percentage Sector of Net Assets Municipal Bonds % Corporate-Backed Revenue Bonds % Education Revenue Bonds % Electric Revenue Bonds % Healthcare Revenue Bonds % Housing Revenue Bonds % Lease Revenue Bonds % Local General Obligation Bonds % Pre-Refunded/Escrowed to Maturity Bonds % Special Tax Revenue Bonds % State General Obligation Bonds % Transportation Revenue Bonds % Water & Sewer Revenue Bonds % Total Value of Securities % Receivables and Other Assets Net of Liabilities % Total Net Assets % (continues) 1 Sector/State allocations Delaware Investments National Municipal Income Fund Percentage Sector of Net Assets Municipal Bonds % Corporate-Backed Revenue Bonds % Education Revenue Bonds % Electric Revenue Bond % Healthcare Revenue Bonds % Housing Revenue Bonds % Lease Revenue Bond % Local General Obligation Bonds % Special Tax Revenue Bonds % State General Obligation Bonds % Transportation Revenue Bonds % Water & Sewer Revenue Bonds % Total Value of Securities % Receivables and Other Assets Net of Liabilities % Total Net Assets % State (as a % of fixed income investments) Alabama % Arizona % California % Colorado % Florida % Georgia % Hawaii % Illinois % Iowa % Kansas % Louisiana % Maryland % Massachusetts % Michigan % Missouri % Montana % New Hampshire % New Jersey % New Mexico % New York % Ohio % Oregon % Pennsylvania % Puerto Rico % Texas % Washington D.C. % Total % 2 Statements of net assets Delaware Investments Arizona Municipal Income Fund, Inc.
